EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christophe F. Lair on May 12, 2021.

The application has been amended as follows: 

In claim 1, the last line has been amended as follows:
	centrifuge, and
a second blowing ring configured to blow air on an area of the centrifuge situated above the annular wall, the cooperation of the first and second blowing rings creating an area of turbulences in proximity to the annular wall of the centrifuge, said area of turbulences allowing for an additional drawing of the mineral fibers that are about to leave through the plurality of orifices in the annular wall.

Claim 2 has been cancelled.
Claim 3 has been amended as follows:
A mineral fiber forming device for producing an insulating product comprising:
-	a molten glass feeding system configured to supply molten glass,
-	a hollow shaft having a top end coupled to the molten glass feeding system so as to receive the molten glass, 
-	a centrifuge coupled to a bottom end of the hollow shaft so that the molten glass flows into the hollow shaft until the molten glass arrives into the centrifuge when the device is in operation, the hollow shaft having a same axis of symmetry as the centrifuge, the centrifuge being configurated to rotate about a rotation axis, the centrifuge comprising an annular wall pierced by a plurality of orifices, an axis of symmetry of the annular wall being the rotation axis, and the annular wall having a height, 
-	a first annular inductor positioned above a top part of the annular wall and configured to heat the top part of the annular wall, 
-	a second annular inductor positioned below a bottom part of the annular wall and configured to heat the bottom part of the annular wall,
-	a conveyor configured to receive and convey mineral fibers,
-	a first blowing ring configured to blow air on the mineral fibers that are about to leave through the plurality of orifices in the annular wall so as to drive them to the conveyor,
wherein a temperature gradient is provided over the height of the annular wall of the centrifuge,
	wherein the device comprises at least two first concentric blowing rings of different diameters, the cooperation of the first blowing rings creating an area of turbulences in proximity to the annular wall of the centrifuge, said area of turbulences allowing for an additional drawing of the mineral fibers that are about to leave through the plurality of orifices in the annular wall.

In claim 4, line 1, “annular” has been deleted and - - blowing - - inserted therefor.

In claim 11, line 1, “have” has been deleted and - - has - - inserted therefor.

In claim 15, line 1 has been amended as follows: first annular inductor
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741